DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2022 has been entered.
 
Priority

The claims as currently drafted do not qualify for the priority of the provisional filed 3/1/2019 because the provisional does not include disclosure that would convey that the inventor had possession of the claimed invention (as currently drafted) at the time that the provisional was filed.  The claims as filed were filed as non-provisional claims on 1/31/2020 and therefore qualify for a priority date of 1/31/2020.  The sample claim below is based on provisional drawing Fig 6 and would qualify for a priority date of  3/1/2019.  

More particularly, in the example discussed in the interview held on 10/27/2021, Figure 6 of the provisional drawings does not include both:
transmitting, from a user equipment, a request message to one or more network device
and
transmitting a message comprising a first location information corresponding to the user equipment to the one or more network devices

because message 5.a is transmitted to the False BS  and message 13 is transmitted to the AMF.   The limitation of the one or more network devices cannot refer to both the False BS and the AMF.

And upon further analysis, the priority of claim  1  as filed 1/31/2020 (and as currently amended) is 1/31/2020 at least because :
In Figure 6, message 5.a is transmitted to the False BS  and message 13 is transmitted to the AMF.   The limitation of the one or more network devices cannot refer to both the False BS and the AMF.
Claim 1, Limitation 1 includes:  transmitting are request message from UE to one or more network devices which as per Fig 6 is transmitted to the False BS
Claim 1, Limitation 3 includes: transmitting a response message to the one or more network devices
Claim 2 defines the response message as a security mode complete message which as per Fig 6 is sent to the AMF
In [0081] of the provisional, the AMF sends an Nausf_UEAuthentication _Authenticate Request message in step 9 to the AUSF of the HPLMN of the Victim UE corresponding to the claimed term attempting authentication with the one or more devices.    The limitation of the one or more network devices cannot refer to both the False BS and the AMF and the AUSF of the HPLMN. 
Figure 7 message 8 is ambiguous and does not cure the aforementioned or any deficiencies.
[0084] states 'After successful authentication in step 10, the AMF sends the Security Mode Command to the UE in step 11 which indicates that the AMF performs the successful authentication. 
As such, the third limitation of claim 1 reads, 'in response to successfully authenticating with the UE, the AMF sends a response message to the UE. The limitation of the one or more network devices cannot refer to both the False BS and the AMF and the AUSF of the HPLMN and the UE.
The provisional disclosure does not include the term 'attempting authentication'. 



As such, examiner proposes the following claim language based on Figure 6 for the purpose of priority of 1/31/2020.


1. (Currently Amended) A method comprising: 
transmitting, from a user equipment, a request message comprising a non-access stratum message to a false base station 

in response to the transmitting the request message, attempting authentication with a UDM/AUSF of the user equipment 

and in response to successfully authenticating with the user equipment user equipment 



Each of claims 6, 11, and 16 suffers from similar albeit not necessarily the same deficiencies.  Examiner suggests claims 6, 11, and 16 each be amended in a similar fashion as suggested for claim 1 by replacing the claimed terms according to the specific devices shown associated with the transmitting and receiving messaging shown in Figure 6.


*Note:  examiner suggests amending claims 6 and 16 to be directed to a system rather than an apparatus because for reasons similar to those previously explained for claim 1, the claimed transmitter and hardware processor are not part of the same apparatus as per the provisional drawing of Figure 6. 

Response to Arguments
101 section:  The argument regarding the previous 101 rejection is moot because the rejection is withdrawn.

102 section:   
102/103 arguments are found top page 10 and amount to an argument as to whether the filed claims qualify for the priority of the provisional filed 3/1/2019.  The examiner's position is that the claims as currently drafted do not qualify for the priority of the provisional filed 3/1/2019 because the provisional does not include disclosure that would convey that the inventor had possession of the claimed invention (as currently drafted) at the time that the provisional was filed.  The claims as filed were filed as non-provisional claims on 1/31/2020 and therefore qualify for a priority date of 1/31/2020.  The sample claim below is based on provisional drawing Fig 6 and would qualify for a priority date of  3/1/2019.  

1. (Currently Amended) A method comprising: 
transmitting, from a user equipment, a request message comprising a non-access stratum message to a false base station 

in response to the transmitting the request message, attempting authentication with a UDM/AUSF of the user equipment 

and in response to successfully authenticating with the user equipment user equipment 

 

On the following page is a more detailed explanation of  the examiners analysis of priority with respect to the drafted claims.
do not qualify for the priority of the provisional filed 3/1/2019 because the provisional does not include disclosure that would convey that the inventor had possession of the claimed invention (as currently drafted) at the time that the provisional was filed.  The claims as filed were filed as non-provisional claims on 1/31/2020 and therefore qualify for a priority date of 1/31/2020.  

In Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, 9-12, and 14-17, and 19-20 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process.  For example limitations:
in response to transmitting the request message, attempting authentication with the one or more network devices
in response to successfully authenticating with the one or more network devices, transmitting a response message comprising first location information corresponding to the user equipment to the one or more network devices
see  MPEP 2106.04, particularly MPEP 2106.04(a)(2) III MENTAL PROCESSES (C) A claim that requires a computer may still recite a mental process


Claims 3, 8, 13, and 18 recite a practical application of 'detects a false base station'.
For the remaining claims, this judicial exception is not integrated into a practical application because:
firstly, there is no clear practical application recited in the claims
secondly, the limitations in addition to those pointed out as being the abstract idea of a mental process amount to insignificant extra-solution activity which are known in the art including data gathering and selecting a particular data source see MPEP 2106.05(g)


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim includes only includes well-understood, routine, conventional computer functions  in addition to the cited abstract idea and does not recite an inventive concept.  see  MPAP 2106.05(d)
	For example the courts have recognized the following computer functions as well understood, 
routine an conventional.
receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

MPEP section 2106.05 I is titled THE SEARCH FOR AN INVENTIVE CONCEPT; here, the MPEP make clear that patentability does not rest on novelty or non-obviousness alone, but that there must be an inventive concept.  

Section A provides six examples of what may constitute an inventive concept; applicants claims do not include limitation corresponding to any of the items i-vi.  

Section  A also provides 4 examples of what may not constitute an inventive concept; similarly applicant's claims  do not include limitations that amount to enough to qualify as significantly more than the abstract idea itself because the limitations in addition to the abstract ideas amount to insignificant extra-solution activity, a general linking the use of the judicial exception to a particular technological environment or field of use, and well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 

Claims  2, 4-5, 7, 9-10, 12, 14-15, 17, and 19-20 are rejected because they each depend on a base claim that has been rejected under 101.
 the example discussed in the interview held on 10/27/2021, Figure 6 of the provisional drawings does not include both:
transmitting, from a user equipment, a request message to one or more network device
and
transmitting a message comprising a first location information corresponding to the user equipment to the one or more network devices

because message 5.a is transmitted to the False BS  and message 13 is transmitted to the AMF.   The limitation of the one or more network devices cannot refer to both the False BS and the AMF.


In Figure 6, message 5.a is transmitted to the False BS  and message 13 is transmitted to the AMF.   The limitation of the one or more network devices cannot refer to both the False BS and the AMF.
Claim 1, Limitation 1 includes:  transmitting are request message from UE to one or more network devices which as per Fig 6 is transmitted to the False BS
Claim 1, Limitation 3 includes: transmitting a response message to the one or more network devices
Claim 2 defines the response message as a security mode complete message which as per Fig 6 is sent to the AMF
In [0081] of the provisional, the AMF sends an Nausf_UEAuthentication _Authenticate Request message in step 9 to the AUSF of the HPLMN of the Victim UE corresponding to the claimed term attempting authentication with the one or more devices.    The limitation of the one or more network devices cannot refer to both the False BS and the AMF and the AUSF of the HPLMN. 
Figure 7 message 8 is ambiguous and does not cure the aforementioned deficiency.
[0084] states 'After successful authentication in step 10, the AMF sends the Security Mode Command to the UE in step 11 which indicates that the AMF performs the successful authentication. 
As such, the third limitation of claim 1 reads, 'in response to successfully authenticating with the UE, the AMF sends a response message to the UE. The limitation of the one or more network devices cannot refer to both the False BS and the AMF and the AUSF of the HPLMN and the UE.
The provisional disclosure does not include the term 'attempting authentication'. 

Claim Rejections - 35 USC § 101
The previous 101 rejection is withdrawn in view of applicant's amended claim language.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process.  For example limitations:
in response to transmitting the request message, attempting authentication with the one or more network devices
in response to successfully authenticating with the one or more network devices, transmitting a response message comprising first location information corresponding to the user equipment to the one or more network devices
see  MPEP 2106.04, particularly MPEP 2106.04(a)(2) III MENTAL PROCESSES (C) A claim that requires a computer may still recite a mental process


Claims 3, 8, 13, and 18 recite a practical application of 'detects a false base station'.
For the remaining claims, this judicial exception is not integrated into a practical application because of at least one of the following reasons:
firstly, there is no clear practical application recited in the claims
secondly, the limitations in addition to those pointed out as being the abstract idea of a mental process amount to insignificant extra-solution activity which are known in the art including data gathering and selecting a particular data source see MPEP 2106.05(g)

well-understood, routine, conventional computer functions  in addition to the cited abstract idea and does not recite an inventive concept.  see  MPAP 2106.05(d)
	For example the courts have recognized the following computer functions as well understood, 
routine an conventional.
receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

MPEP section 2106.05 I is titled THE SEARCH FOR AN INVENTIVE CONCEPT; here, the MPEP make clear that patentability does not rest on novelty or non-obviousness alone, but that there must be an inventive concept.  

Section A provides six examples of what may constitute an inventive concept; applicants claims do not include limitation corresponding to any of the items i-vi.  

Section  A also provides 4 examples of what may not constitute an inventive concept; similarly applicant's claims  do not include limitations that amount to enough to qualify as significantly more than the abstract idea itself because the limitations in addition to the abstract ideas amount to insignificant extra-solution activity, a general linking the use of the judicial exception to a particular technological environment or field of use, and well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 

Claims  2, 4-5, 7, 9-10, 12, 14-15, 17, and 19-20 are rejected because they each depend on a base claim that has been rejected under 101.


To overcome this 101 rejection, applicant should take care to include in the claim an actual inventive concept.  The claim should include a demonstration of a problem to be solved, elements for solving it,  element of solving it  including one or more inventive elements that demonstrates a novel and inventive concept for solving the problem.  The examiner prefers a claim that readily demonstrates and does not seek to diminish  the problem, the solution, how the solution is realized.  An innovative improvement over the prior art that is readily recognizable should be included in the claims.  This improvement should not require a telephone interview to be explained.  The innovative improvement should be conspicuously apparent in the written text of the claim.     see MPEP 2106.05 (I) and (II)  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by 3GPP TR 33.809 v0.7.0 hereinafter '3GPP'.

As to claim 1,   
3GPP discloses  a method comprising: 
transmitting, page 21 UE sends a registration request message
from a user equipment, page 21 Victim UE
a request message Figure 6.5.2-1 message 4
comprising a non-access stratum message 
page 20 Section 6.5.2 The FBS forwards the NAS message of the victim UE to the 
remote malicious UE, then to the remote core network through the remote legitimate base station gNB
in view of Figure 6.5.2-1 messages 1-4
to one or more network devices; Figure 6.5.2-1 AMF

in response to transmitting the request message, attempting authentication with the one or more network devices; 
Figure 6.5.2-1 message 6

and in response to successfully authenticating with the one or more network devices,
 page 20 After the authentication procedure
transmitting a response message Figure 6.5.2-1 message 11
comprising first location information Figure 6.5.2-1 message 8, Location Info-UE
corresponding to the user equipment Figure 6.5.2-1 step 7 location information of the UE
to the one or more network devices. Figure 6.5.2-1 AMF

As to claim 2,   
3GPP discloses  wherein
the response message Figure 6.5.2-1 message 11
comprises a security mode complete message 
page 21 Security Mode Complete message  see items 8 and 9-11

As to claim 4,   
3GPP discloses  wherein 
transmitting a response message Figure 6.5.2-1 message 11
comprising the user equipment's location information 
Figure 6.5.2-1 message 8, Location Info-UE
 	in view of  Figure 6.5.2-1 step 7 location information of the UE
to the one or more network devices. Figure 6.5.2-1 AMF

As to claim 5,   
3GPP discloses  
	receiving a registration rejection message 
page 54 Security Mode Reject Message
in view of  Figure 6.5.2-1 message 13
	in response to transmitting the response message Figure 6.5.2-1 message 11

Claim 6 is rejected on the basis previously presented in the rejection of claim 1 in view of:
	page 19 transmitted by UEs  (i.e. the claimed transmitter)
	page 59 the UE shall process (i.e. the claimed processor)


Claims 7  are rejected on the basis previously presented in the respective rejections of claims 2 .
Claims 9-10 are rejected on the basis previously presented in the respective rejections of claims 4-5.
Claims 11-12 are rejected on the basis previously presented in the respective rejections of claims 1-2.
Claims 14-15 are rejected on the basis previously presented in the respective rejections of claims 4-5.
Claims 16-17 are rejected on the basis previously presented in the respective rejections of claims 1-2.
Claims 19-20 are rejected on the basis previously presented in the respective rejections of claims 4-5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over '3GPP' in view of Kim et al (US 2019/0200264 hereinafter Kim).
As to claim 3, 8, 13, and 18, '3GPP' teaches all the subject matter pointed out in the above respective 102  rejection of parent claims 1, 6, 11, and 16.

				

As to claim 3,   
3GPP discloses  
comparing Figure 6.5.2-1 step 12 Compare
the first location information Figure 6.5.2-1 message 8, Location Info-UE
from the response message Figure 6.5.2-1 message 11
with second location information Figure 6.5.2-1 step 12 Location Info-gNB
available in the user equipment, page 20 user's location information reported by the gNB

and detecting 
page 20 detect the presence of the false base station 
in view of  Figure 6.5.2-1 step 13
a false base station Figure 6.5.2-1 FBS
based on a location information mismatch
 page 21 if the AMF determines the locations are inconsistent

		wherein the second location information Figure 6.5.2-1 step 12 Location Info-gNB
		available in the user equipment page 20 user's location information reported by the gNB
	
3GPP does not disclose
	wherein the second location information comprises
		location information received by  the user equipment  from the one or more network devices  
		and stored in the user equipment  

Kim teaches
	[0150] the UE may include location information (e.g. TAI) into a location update registration request 
message

therefore
	3GPP as modified by Kim teaches
wherein the second location information comprises location information received by  the user equipment  from the one or more network devices and stored in the user equipment  

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of 3GPP and Kim as elements previously known in the prior art combined to yield predictable results.   
For example, in [0150], Kim states that the UE may include location information to be included in a registration request.  As such, Figure 6.5.2-1 message 1 may be modified according to Kim to include location information.  

This modification comports with a suggestion found 3GPP page 20 2nd paragraph of 6.5.2 wherein  user's location information reported by the gNB  that  the gNB 'reporting' may be available to Kim's UE in [0150] to allow the UE to receive and store the location.  Moreover, 3GPP Figure 6.5.2 step 7  provides an addition suggestion in that the UE 'obtains the location'  from TAI but is silent on where the location is obtained from;  it appears that 3GPP  page 20 2nd paragraph of 6.5.2 'reporting' may be how step 7 is embodied.   Moreover, as modified by Kim,  a second instance of step 7 may be implemented prior to step 1 so that the registration request may include location information.

In any case, Kim[0150] is clear that the UE has location information which satisfies the received and stored limitations.  The location information of Kim[0150] being included in a registration request message indicates that Figure 6.5.2-1 message 1 may be modified according to Kim to include location information thereby arriving at the claimed invention.

 

Claims 8, 13, and 18 are rejected on the basis previously presented in the rejection of claim 3. 
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431